Citation Nr: 0112639	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-16 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1942 to 
January 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

Post-traumatic stress disorder is currently manifested by 
short-term memory impairment and severe depression that does 
not affect the ability to function independently and 
effectively.


CONCLUSION OF LAW

Post-traumatic stress disorder is no more than 50 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for post-traumatic stress disorder was 
established in a May 1988 rating decision and assigned a 10 
percent evaluation.  A higher evaluation was denied by the 
Board in November 1988.  In April 1990, the RO increased the 
evaluation to 50 percent.  This appeal stems from a May 2000 
rating decision that confirmed and continued the 50 percent 
evaluation.

The appellant contends that a 70 percent evaluation is 
warranted.  He contends that the medical evidence 
demonstrated that his disability was chronic, severe and that 
he had been assigned a Global Assessment of Functioning score 
of 50.  Post-traumatic stress disorder has impaired his 
short-term memory and concentration, and he also suffers from 
chronic sleep impairment due to post-traumatic stress 
disorder.

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case issued in 
July 2000, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The appellant 
identified the sole source of his ongoing mental health 
treatment to be at the VA Medical Center in Birmingham, and 
the most recent records were developed and are available for 
the Board's review.  A VA examination was conducted in March 
2000 and a copy of the report associated with the file.  
Furthermore, there is no indication from the appellant or the 
representative that there is outstanding evidence related to 
mental health treatment which would be relevant to this 
claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In VA Medical Center outpatient treatment records dated in 
October 1999, it was noted that the appellant had previously 
reported that he had always had insomnia.  Chronic post-
traumatic stress disorder was diagnosed and his Global 
Assessment of Functioning score was 62.  It was noted that on 
the way to this appointment the appellant was involved in a 
minor motor vehicle accident.  Although he stated he was 
shaken up initially, he was able to drive himself to the 
appointment without difficulty.  February 2000 notes 
documented his complaint of continued insomnia.  He denied 
suicidal or homicidal ideation.  His Global Assessment of 
Functioning score was 62.

A VA examination was conducted in March 2000.  The appellant 
reported frequent intrusive thoughts and recollections about 
his combat experiences.  He had nightmares about the war 2-3 
times per week.  He reported flashbacks monthly.  He reported 
a tendency to isolate himself from others.  He reported 
avoidance behaviors and that crowds bothered him.  He avoided 
conversations about his combat experiences.  He had feelings 
of isolation and an inability to trust others.  He reported 
frequent depression and a loss of interest in pleasurable 
activities.  He reported an inability to get emotionally 
close to others and stated that he had not seen his oldest 
son in three years.  He reported difficulty with 
concentration and feelings of rage.  His sleep was terrible 
and he took medication for it.  He reported hypervigilant 
behaviors.  On objective examination he was on time for the 
examination and looked his stated age.  His thought processes 
and thought content appeared to be within normal limits.  He 
denied current delusions and hallucinations.  He denied 
suicidal or homicidal thought, ideation, plan or intent.  He 
appeared able to maintain minimal personal hygiene and other 
activities of daily living.  He was fully oriented.  His 
long-term memory was intact on testing.  His short-term 
memory and concentration was impaired.  His judgement was 
intact.  His speech was slow.  His mood appeared to be 
severely depressed.  Sleep impairment was chronic in nature.  
The clinical interview indicated that he continued to 
struggle with all of the major symptoms of post-traumatic 
stress disorder.  The symptoms appeared to be frequent and 
severe in nature with no real periods of remission during the 
prior year.  Social isolation was indicated, due to his 
wife's illness.  His Global Assessment of Functioning score 
was 50, which was said to indicate severe social and 
occupational impairment due to post-traumatic stress 
disorder.  He was unable to establish and maintain effective 
social and occupational relationships due to post-traumatic 
stress disorder.

A March 2000 letter from Dr. Hart indicated that the 
appellant was disabled from any type of employment due to his 
multiple medical problems.  These included low back pain 
syndrome, dementia, dyspepsia, leg cramps and cataracts.

VA Medical Center records from May 2000 documented the 
appellant's complaint of not sleeping well despite 
medication.  Post-traumatic stress disorder with primary 
insomnia was diagnosed.

The criteria for evaluating post-traumatic stress disorder is 
as follows; 38 C.F.R. § 4.130; Diagnostic Code 9411 (2000): 

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

The Board has considered both the appellant's contentions and 
the medical evidence of record.  The appellant is competent 
to state that his condition is worse.  However, the training 
and experience of the medical personnel makes their findings 
more probative as to the extent of the disability.  We find 
that the preponderance of the evidence is against the claim.

The appellant has contended that a 70 percent evaluation is 
warranted, based on the characterization of his post-
traumatic stress disorder as chronic and severe, a Global 
Assessment of Functioning score of 50, and his complaints of 
short-term memory and concentration deficits and chronic 
sleep impairment.  The Board has considered the VA examiner's 
conclusions that the appellant was unable to establish and 
maintain effective social and occupational relationships due 
to his post-traumatic stress disorder.  We note that he had 
not spoken to his son for years.  However, we also note that 
the same VA examiner found that his social isolation was due 
to his wife's illness as opposed to his post-traumatic stress 
disorder.  His depression was characterized as severe, but 
based on the findings on objective examination, it had not 
affected his ability to function independently, appropriately 
and effectively as the appellant was able to cooperate during 
the interview on his own and in an appropriate fashion.

Furthermore, his total occupational impairment was due to 
multiple non-service connected medical disabilities according 
to a competent medical examiner.  Competent medical evidence 
of impaired judgment has not been presented, in fact, the VA 
examiner reported that his judgment was intact.  Suicidal or 
homicidal ideation was consistently denied.  His speech was 
reported as slow, but not otherwise abnormal.  Obsessional 
rituals have not been reported or noted.  Impaired impulse 
control or spatial disorientation is not of record.  There is 
objective confirmation that the appellant does not neglect 
his personal appearance and hygiene.  There is evidence that 
the appellant dislikes crowds, but difficulty in adapting to 
stressful circumstances has not been reported.  On the 
contrary, after being involved in a motor vehicle accident on 
the way to an appointment, the appellant was able to adapt to 
this stressful incident, gather himself, and resume his 
travel and arrive at the appointment with no additional 
complaints.

We also assigned a high degree of probative value to the 
ongoing treatment records, which document that the 
appellant's primary complaint is insomnia.  VA Medical Center 
records from May 2000, the insomnia was said to be of primary 
origin, although the appellant has contended that it is due 
to post-traumatic stress disorder.  Even if the Board were to 
consider his chronic sleep impairment as a symptom due 
entirely to his post-traumatic stress disorder, to do so 
would not afford the appellant a higher evaluation since 
chronic sleep impairment is part of the criteria for awarding 
a disability evaluation even lower than the evaluation 
currently assigned.

The Board's conclusion was further supported by the Global 
Assessment of Functioning scores reported during the pendency 
of this appeal.  Although the Global Assessment of 
Functioning score does not fit neatly into the rating 
criteria, the Global Assessment of Functioning score is also 
evidence.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
Global Assessment of Functioning score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994).  A Global Assessment of Functioning score of 50 is the 
highest score within the range of what is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  The scores of 62 assigned by 
his outpatient treatment providers are indicative of some 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Although Global 
Assessment of Functioning scores of 62 do not support a 
finding of a degree of disability as high as has been 
recognized by the current evaluation, when taken together 
with the lower score assigned by the VA examiner, we believe 
that the current evaluation adequately reflects the current 
degree of disability.  The Global Assessment of Functioning 
scores taken together, with more probative value assigned to 
the scores from ongoing treatment providers versus a one-time 
examiner, support the Board's conclusion that the 
preponderance of the evidence does not warrant the higher 
evaluation.

The reports by multiple competent medical examiners taken 
together outweigh the appellant's contentions that a higher 
evaluation is warranted.  We find that the disability picture 
established by the evidence of record more nearly 
approximates the rating currently assigned.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An increased rating for post-traumatic stress disorder is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

